Citation Nr: 0825251	
Decision Date: 07/29/08    Archive Date: 08/04/08

DOCKET NO.  05-33 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from April 1969 to February 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO), located in Columbia, 
South Carolina, which denied the above claims.

In May 2008, the veteran testified at a video conference 
hearing over which the undersigned Veterans Law Judge 
presided.  A transcript of the hearing has been associated 
with the veteran's claims file.

The issue of service connection for PTSD, on the merits, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  Additionally, as the issue of entitlement 
to a TDIU is inextricably intertwined with the other issue on 
appeal, the TDIU issue will be held in abeyance pending the 
completion of the REMAND.


FINDINGS OF FACT

1.  By rating action dated in March 2003, the RO denied the 
veteran's claim of service connection for PTSD.  The veteran 
did not appeal this determination.

2.  Evidence submitted since the March 2003 RO rating action 
relates to an unestablished fact necessary to substantiate 
the claim, and raises a reasonable possibility of 
substantiating the claim for service connection for PTSD.


CONCLUSIONS OF LAW

1.  The unappealed March 2003 RO decision which denied the 
veteran's claim for service connection for PTSD is final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.104(a), 20.1103 (2007).

2.  Subsequent to the March 2003 RO decision, new and 
material evidence sufficient to reopen the claim for service 
connection for PTSD has been received.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 or other law should be undertaken.  However, 
given the results favorable to the veteran in reopening his 
previously denied claim, further development under the VCAA 
or other law would not result in a more favorable result for 
the veteran, or be of assistance to this inquiry.

In this decision, the Board is reopening the veteran's claims 
for service connection for PTSD and remanding for further 
development.  Because the claim has been reopened, any 
deficiency regarding notice of the basis for a prior final 
denial of a claim, or what information or evidence is 
necessary to reopen a claim, is not prejudicial to the 
veteran's claim.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  For this reason, no further discussion of VA's 
duties to notify and assist is required.




 Service Connection

Service connection may be granted for a disability resulting 
from an injury sustained or disease incurred in the line of 
duty or for aggravation of a pre-existing injury or disease 
in the line of duty.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.307 (2007).

Service connection for certain chronic disorders, such 
certain psychoses, may be established based on a legal 
"presumption" by showing that either disability manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. § 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  Service 
connection may also be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred in service.  See 38 
C.F.R. § 3.303(d) (2007); Cosman v. Principi, 3 Vet. App. 
303, 305 (1992).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court, citing 
38 C.F.R. § 3.304(f), discussed the requisite elements for 
eligibility for service connection for PTSD.  A diagnosis of 
PTSD is presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor to cause PTSD.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
the provisions of 38 C.F.R. § 4.125; a link, established by 
medical evidence, between current symptoms and an in- service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2007).

If the claimed in-service stressor is related to combat, 
service department evidence that the veteran engaged in 
combat or that the veteran was awarded a combat citation, 
such as the Purple Heart Medal, Combat Infantryman Badge, or 
similar combat citation, will be accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the 
claimed in-service stressor.  38 C.F.R. § 3.304(f).

The VA Office of General Counsel has held that the ordinary 
meaning of the phrase "engaged in combat with the enemy," as 
used in 38 U.S.C.A. § 1154(b), requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.

The framework for establishing the presence of a recognizable 
stressor, which is the essential prerequisite to support the 
diagnosis of PTSD will vary depending on whether or not the 
veteran was engaged in combat with the enemy under 38 
U.S.C.A. § 1154(b) (West 2002 & Supp. 2007) and 38 C.F.R. § 
3.304 (2007), as determined through recognized military 
citations or other service department evidence.  See Zarycki 
v. Brown, 6 Vet. App. 91 (1993).

A new regulatory definition of new and material evidence 
became effective on August 29, 2001.  See 66 Fed. Reg. 45620 
(2001).  Those provisions are only applicable to claims filed 
on or after August 29, 2001.  As the veteran's claim to 
reopen was received in December 2005, the new regulatory 
criteria are applicable.

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented.  38 U.S.C.A. § 5108.  
"New" evidence is defined as evidence not previously 
submitted to agency decision-makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

Evidence received subsequent to a final decision is presumed 
credible for the purposes of reopening the veteran's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).

In a decision dated in March 2003, the RO denied the 
veteran's claim of entitlement to service connection for 
PTSD.  At the time of this decision, the medical evidence of 
record included the veteran's service medical records which 
were silent as to any diagnosis of a psychiatric disorder, to 
include PTSD, during service.  The evidence of record also 
included VA outpatient treatment records dated from June 2001 
to October 2002 which had shown diagnoses for various 
psychiatric disorders, but did not include a diagnosis of 
PTSD.  The evidence of record also included a PTSD 
Questionnaire dated in December 2002 in which the veteran had 
indicated that he had been told of various members of his 
platoon being killed while in Vietnam.  Service connection 
for PTSD was denied because the evidence of record had not 
shown that the veteran was diagnosed with PTSD, nor that the 
veteran had ever served in Vietnam during his period of 
active service.  The veteran did not appeal this decision, 
thus it became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103.

Thereafter, in December 2005, the veteran requested to reopen 
his claim for service connection for PTSD.  In support of his 
claim, he submitted additional VA outpatient treatment 
records dated from July 2003 to July 2006 which showed 
intermittent treatment for variously diagnosed psychiatric 
disorders, to include several diagnoses of PTSD.  

During his May 2008 video conference hearing, the veteran 
clarified that he had never had service in Vietnam during his 
period of active service, as he had injured his right knee 
prior to his deployment.  He indicated that the members of 
the platoon to which he would have been assigned had he not 
injured his knee, had ultimately been killed in action while 
in Vietnam.  He added that upon learning of the death of his 
fellow servicemen, he began to experience symptoms associated 
with his PTSD.

In light of the foregoing, the Board finds that new and 
material evidence has been submitted to reopen the claim of 
entitlement to service connection for PTSD.  The above 
evidence bears directly and substantially upon the specific 
matter under consideration, is neither cumulative nor 
redundant, and by itself or in connection with the evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim of service connection for a psychiatric 
disorder.  The additional medical evidence of record suggests 
that the veteran is currently diagnosed with PTSD.  
Additionally, the veteran's May 2008 testimony suggests an 
additional factual basis that could potentially warrant an 
allowance of service connection for PTSD upon verification of 
the asserted stressful event.  As such, the claim of 
entitlement to service connection for PTSD is reopened.


ORDER

New and material evidence having been presented, the claim of 
service connection for PTSD is reopened, and to this extent 
only the appeal is granted.


REMAND

In reopening the veteran's claim for service connection for 
PTSD, and in addressing the claim on the merits, the Board 
reiterates that the veteran is currently diagnosed with PTSD.

As indicated above service connection for PTSD requires (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) of VA regulations, that is, a diagnosis 
which meets the criteria in the 4th edition of the Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV); (2) 
credible supporting evidence that the claimed in-service 
stressors actually occurred; and (3) a link, established by 
medical evidence between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. §§ 3.304(f), 4.125(a) 
(2007).

During his May 2008 video conference hearing, the veteran 
indicated that he had never had service in Vietnam during his 
period of active service, as he had injured his right knee 
prior to his deployment.  He indicated that the members of 
the platoon to which he would have been assigned had he not 
injured his knee, had ultimately been killed in action while 
in Vietnam.  He added that upon learning of the death of his 
fellow servicemen, he began to experience symptoms associated 
with his PTSD.  In light of the information provided by the 
veteran during his hearing, on remand, the veteran should be 
requested to provide specific information as to the unit to 
which he was assigned at the time he injured his right knee, 
the unit to which he would have been assigned were he to have 
been deployed, and the names of fellow servicemen which he 
knew which were killed in action.  The veteran should be 
requested to provide specific dates of injury to his knee, of 
deployment of his unit to Vietnam, and on which his fellow 
servicemen were thought to be killed in action.  Thereafter, 
the U. S. Army and Joint Services Records Research Center 
(JSRRC) should be provided with the additional evidence and 
requested to provide any available information which might 
corroborate the veteran's alleged in-service stressor.

Finally, during his May 2008 video conference hearing, the 
veteran indicated that he had been receiving recent treatment 
for his PTSD at the VA medical center in Augusta, Georgia.  A 
review of the evidence of record shows that VA outpatient 
treatment records of the veteran after October 2006 have not 
been associated with his claims file.  On remand, these 
records should be obtained. 

As noted above, as the issue of entitlement to a TDIU is 
inextricably intertwined with the other issue on appeal, the 
TDIU issue will be held in abeyance pending the completion of 
the REMAND.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall make arrangements to 
obtain VA outpatient treatment records of 
the veteran for treatment associated with 
his asserted PTSD from the VA medical 
center in Augusta, Georgia, that has not 
already been associated with the veteran's 
claims file.

2.  The RO/AMC shall request that the 
veteran provide a comprehensive statement 
regarding his alleged stressors which he 
believes resulted in his PTSD, as well as 
any verifying information.  The veteran 
should be requested to comment 
specifically about any and all stressful 
events that happened during his active 
service.  The statement must include 
detailed information regarding the alleged 
stressor to include date, time, location, 
people involved, and unit(s) involved.  
The veteran should endeavor to identify 
the precise date of the stressful event 
within a sixty day window.  He should be 
informed 
that his failure to provide this detailed 
information could prevent the verification 
of his stressors and result in an adverse 
decision.

The veteran should be requested to provide 
specific information as to the unit to 
which he was assigned at the time he 
injured his right knee during service, the 
unit to which he would have been assigned 
were he to have been deployed, and the 
names of fellow servicemen which he knew 
which were killed in action.  The veteran 
should be requested to provide specific 
dates of injury to his knee, of deployment 
of his unit to Vietnam, and on which his 
fellow servicemen were thought to be 
killed in action.

3.  After a response is received from the 
veteran or the time for response expires, 
the RO/AMC shall request that the JSRRC 
provide any available information which 
might corroborate the veteran's alleged 
in-service stressors.  The RO/AMC shall 
provide JSRRC with a description of his 
alleged stressors as identified above, as 
well as any other stressors he describes 
in response to the above request for 
information.  The JSRRC should be provided 
with copies of any lay statements of 
record and personnel records obtained 
showing service dates, duties, and units 
of assignment.  If unable to provide such 
information, they should be asked to 
identify the agency or department that 
could provide such information and the RO 
should conduct follow-up inquiries 
accordingly.

4.  If, after the foregoing development 
has been accomplished, any of the 
veteran's reported stressors are verified, 
the RO/AMC shall schedule him for a 
complete and thorough VA examination by a 
psychiatrist.

Prior to conducting the examination, the 
psychiatrist should be given a copy of 
this remand and the veteran's claims 
folder and should review the veteran's 
medical history, and the RO's memorandum 
detailing which stressors have been 
verified for purposes of this claim. The 
diagnosis should be in accordance with the 
DSM-IV.  All necessary special studies or 
tests, including appropriate psychological 
testing and evaluation, are to be 
accomplished.

The psychiatrist must express an opinion 
as to whether the veteran meets the 
criteria for PTSD contained in DSM- IV, 
and if he meets such criteria, whether 
PTSD can be related to the stressor or 
stressors reported by the veteran and 
established, based on the RO's memorandum, 
as having occurred during the veteran's 
active service.

The psychiatrist must provide a 
comprehensive report including complete 
rationales for all conclusions reached. 

5.  The RO/AMC will then review the 
veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required by the VCAA.  If 
further action is required, it should be 
undertaken prior to further claim 
adjudication.

6.  The RO/AMC will then readjudicate the 
veteran's claims for a service connection 
for PTSD and for a TDIU. If the benefits 
sought on appeal remain denied, provide 
the veteran and his representative with a 
Supplemental Statement of the Case, 
containing notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal. An appropriate 
period of time should be allowed for 
response.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed. He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this remand 
are to obtain additional information and comply with all due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


